Citation Nr: 1231400	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  99-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, G.M, and M.R.



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to April 1969.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a July 2006 decision, the Board denied service connection for arthritis, COPD, and polycythemia vera.  The Board also denied a higher initial disability rating for posttraumatic stress disorder (PTSD).  

The appellant appealed the Board's July 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending at the Court, in February 2008, the appellant's representative and a representative of VA's General Counsel filed a joint motion for partial remand.  In a March 2008 order, the Court granted the motion, vacated that portion of the Board's July 2006 decision which denied service connection for arthritis and COPD and a higher initial disability rating for PTSD, and remanded those issues for readjudication.  The Court dismissed the appellant's appeal as to the issue of entitlement to service connection for polycythemia vera.  

In an October 2008 decision, the Board granted an initial 100 percent disability rating for PTSD.  The remaining issues on appeal-entitlement to service connection for arthritis and COPD-were remanded to the RO for additional evidentiary development.  

Following completion of that additional development, in a July 2011 decision, the Board denied service connection for arthritis.  The remaining issue on appeal - service connection for COPD - was remanded to the RO for additional evidentiary development.  

As set forth in more detail below, another remand is necessary with respect to the issue of entitlement to service connection for COPD.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In its October 2008 and July 2011 decisions, the Board referred a claim of entitlement to service connection for alcohol and substance abuse to the RO for appropriate action.  The record currently before the Board contains no indication that the RO has addressed this matter.  It is again referred for appropriate action.


REMAND

In the February 2008 joint motion discussed above, the parties agreed that a remand was required in order to "resolve conflicting medical opinions regarding the etiology of Appellant's COPD," particularly "the conflicting medical evidence regarding Appellant's pre-service, in-service, and post-service pulmonary condition."  See joint motion at pages 4-5.

Pursuant to the joint motion instructions, in October 2008, the Board remanded the matter to the RO for the purposes of obtaining a medical examination and opinion to clarify the etiology of the appellant's respiratory disability.  Specifically, the Board directed the examiner to examine the appellant, review his claims folder, and thereafter provide an opinion, with supporting rationale, as to the following questions:  (1) Did the appellant clearly and unmistakably have COPD prior to active service?  (2) If so, did the preexisting COPD increase in severity during service beyond its natural progression? (3) If COPD did not clearly and unmistakably preexist service, is it at least as likely as not that the appellant's current COPD is causally related to his active service or any incident therein?

In October 2009, the appellant underwent VA medical examination at which he was diagnosed as having, inter alia, COPD.  The examiner, however, failed to comment on the etiology of the appellant's COPD.  Additionally, the examination report contained no indication that the examiner had reviewed the appellant's claims folder in connection with the examination.

Based on those deficiencies, the RO returned the examination as inadequate.  In what appears to be a September 2010 addendum, the examiner stated as follows:  "general medical impression chronic obstructive pulmonary disease secondary to many years of cigarette smoking and marijuana smoking.  This was a preexisting condition and it was not made worse by the three years in the service."

In light of the examiner's failure to provide clear answers to the remand questions or a rationale for his conclusions, in July 2011, the Board remanded the matter to the RO for correction of these deficiencies.  38 C.F.R. § 3.159(c)(4) (2011) (noting that a medical examination or opinion is necessary if the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that VA has a concomitant duty to ensure compliance with the terms of the remand).

In October 2011, the appellant again underwent VA medical examination.  After examining the appellant and reviewing the claims folder, the examiner initially assessed the appellant as having both asthma and emphysema, although he appears to indicate that none of the appellant's current respiratory symptoms is due to asthma.  The examiner indicated that it "appears clear" that the appellant had asthma prior to service but that the condition which was causing his current symptoms is emphysema or COPD which is related to years of cigarette smoking.  The examiner indicated that the appellant's asthma and COPD did not increase in severity during service and that the appellant's current COPD is not related to service or any incident therein.  

Unfortunately, the examiner again failed to provide clear answers to the questions posed by the Board, as directed by the February 2008 joint motion, to include stating whether it is clear and unmistakable that the appellant had COPD prior to active service and if so, whether it increase in severity during service beyond its natural progression.  In addition, the examiner failed to provide a complete rationale for the opinions he did provide.  Given the legal standards applicable in this claim, another remand is necessary to obtain a clear medical opinion.  Stegall, 11 Vet. App. 271.

In addition, the Board notes that in August 2012 written arguments, the appellant's representative raised a new theory of entitlement to service connection for COPD.  Specifically, he argued that the appellant's COPD is secondary to his service-connected PTSD because the appellant self medicated his PTSD with tobacco, causing him to develop COPD.  The appellant's representative cites to a number of studies purportedly identifying a positive association between PTSD and heavy smoking.  On remand, therefore, the RO must consider this newly raised theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) (holding that VA must consider all theories of entitlement reasonably raised by the claimant or the evidence of record as one claim); but see 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2011); VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997) (providing that a disability or death will not be considered service-connected on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service). 

Finally, a review of the appellant's Virtual VA file shows that it contains additional VA clinical records dated to February 2012 showing treatment for multiple disabilities, including COPD.  According to the most recent Supplemental Statement of the Case, the RO has not yet considered these records in connection with the claim of service connection for COPD.  This must be accomplished on remand.  38 C.F.R. § 20.1304 (2011); 


Accordingly, this case is REMANDED to the RO for the following actions:

1.  The appellant should be afforded a VA medical examination for the purpose of clarifying the etiology of his current respiratory disability, including COPD.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide a diagnosis with respect to all current respiratory disabilities identified.  He or she should also provide an opinion, with supporting rationale, as to the following:

(a) Did the appellant's current COPD clearly and unmistakably preexist his period of active service?

(b)  If so, is it also clear and unmistakable that the preexisting COPD did not increase in severity during service beyond its natural progression?

(c) If the appellant's COPD did not clearly and unmistakably preexist his period of active service, is it at least as likely as not that the appellant's current COPD is causally related to his active service or any incident therein?

(d) If the appellant's COPD did not clearly and unmistakably preexist his period of active service, is it at least as likely as not that the appellant's current COPD is causally related to or aggravated by any service-connected disability?

(e) If any other current respiratory disability is diagnosed other than COPD, the examiner is asked to provide answers to the questions posed above with respect to that diagnosis.  

The report of examination must include a complete rationale for all opinions rendered.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all theories of entitlement, including whether the appellant's COPD is secondary to his service-connected PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


